                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KENNETH OLIVER OWENS,                              Case No. 18-cv-06636-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER REOPENING CASE AND
                                                 v.                                         DISMISSING COMPLAINT WITH
                                   9
                                                                                            LEAVE TO AMEND
                                  10     MENLO PARK POLICE DEPARTMENT,
                                         et al.,                                            Re: Dkt. No. 11
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a former detainee, filed a pro se civil rights complaint under 42 U.S.C. § 1983.

                                  14   This case was dismissed without prejudice on February 13, 2019, prior to the screening of the

                                  15   complaint, because mail sent to plaintiff was returned as undeliverable and plaintiff failed to

                                  16   update the Court with a current address. Plaintiff who was homeless at that time has now updated

                                  17   his address and seeks to reopen the case. The case is reopened, and the Court will review the

                                  18   complaint.

                                  19                                              DISCUSSION

                                  20          STANDARD OF REVIEW

                                  21          Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  22   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  23   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  24   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  25   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  26   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  27   Cir. 1990).

                                  28
                                   1           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                   2   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                   3   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                   4   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                   5   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above

                                   6   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   7   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   8   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   9   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                  10   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                  11   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                  12   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
Northern District of California
 United States District Court




                                  13           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                  14   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  15   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  16           LEGAL CLAIMS

                                  17           Plaintiff alleges that a Menlo Park police officer assaulted him. He seeks money damages.

                                  18   In order to recover damages for an allegedly unconstitutional conviction or imprisonment, or for

                                  19   other harm caused by actions whose unlawfulness would render a conviction or sentence invalid, a

                                  20   42 U.S.C. § 1983 plaintiff must prove that the conviction or sentence has been reversed on direct

                                  21   appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such

                                  22   determination, or called into question by a federal court’s issuance of a writ of habeas corpus.

                                  23   Heck v. Humphrey, 512 U.S. 477, 486-487 (1994). A claim for damages bearing that relationship

                                  24   to a conviction or sentence that has not been so invalidated is not cognizable under § 1983. Id. at

                                  25   487.

                                  26           Plaintiff states that the defendant police officer illegally assaulted him between June 14

                                  27   and June 21, 2016. The allegations in this action are similar to a prior complaint filed by plaintiff

                                  28   that was also dismissed without prejudice when mail was returned as undeliverable and plaintiff
                                                                                           2
                                   1   failed to update the Court with a current address. See Owens v. Menlo Park Police Dept., Case

                                   2   No. 16-cv-5380 JD. In Case No. 16-5380, the Court noted that plaintiff pled guilty on June 22,

                                   3   2016, and it was not clear if the plea related to allegations in the complaint or if the conviction had

                                   4   been reversed or expunged for plaintiff to obtain money damages.

                                   5           The complaint is dismissed with leave to amend for plaintiff to provide more information.

                                   6   Plaintiff should provide details of the assault, how defendant violated his constitutional rights and

                                   7   if his conviction was related to the assault. Plaintiff should also indicate if he was in custody

                                   8   when the assault occurred and if defendant was a police officer or a deputy at the county jail.

                                   9   Exhibits from Case No. 16-5380 indicate that plaintiff was in custody during the dates plaintiff

                                  10   states the assault occurred. It is unclear if the incident was related to an arrest or occurred while in

                                  11   jail.

                                  12           Plaintiff also presents many allegations against Court staff for failing to send him
Northern District of California
 United States District Court




                                  13   paperwork in many of his cases. A review of plaintiff’s various cases indicates that he failed to

                                  14   update the Court with his address on multiple occasions. These allegations are meritless and are

                                  15   dismissed with prejudice.

                                  16                                              CONCLUSION

                                  17           1. Plaintiff’s request to continue with this case is granted and the case is REOPENED.

                                  18   Plaintiff’s motion to proceed in forma pauperis (Docket No. 11) is GRANTED.

                                  19           2. The complaint is DISMISSED with leave to amend. An amended complaint must be

                                  20   filed within twenty-eight (28) days of the date this order is filed and must include the caption and

                                  21   civil case number used in this order and the words AMENDED COMPLAINT on the first page.

                                  22   Because an amended complaint completely replaces the original complaint, plaintiff must include

                                  23   in it all the claims he wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.

                                  24   1992). He may not incorporate material from the original complaint by reference.

                                  25           3. It is the plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                  26   informed of any change of address by filing a separate paper with the clerk headed “Notice of

                                  27   Change of Address,” and must comply with the Court’s orders in a timely fashion. Failure to

                                  28   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of
                                                                                          3
                                   1   Civil Procedure 41(b).

                                   2          IT IS SO ORDERED.

                                   3   Dated: April 30, 2021

                                   4

                                   5
                                                                      JAMES DONATO
                                   6                                  United States District Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                  4
